Citation Nr: 1754867	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1969 and from January 1969 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected PTSD.  Specifically, the Veteran contends that his PTSD is more severe than reflected by his currently assigned disability rating.

The Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The Veteran has been assigned a 10-percent disability rating for his PTSD due to ongoing sleep problems requiring treatment with the continuous use of medication.  However, in his August 2017 Board hearing, the Veteran testified that he believed his PTSD symptoms had worsened since his last VA examination in June 2015.  The Veteran described sleep impairments that included both vocal and physical characteristics.  He reported screaming in his sleep and diving out of bed approximately four times a week.  The Veteran reported injuring himself in his sleep, as well as his wife.  His wife testified that while sleeping, the Veteran would strike out with a tremendous amount of strength.  He had knocked over several lamps, banged his knuckles into bed frames, hit a window, and dove from the bed into walls a number of times.  The Veteran stated that a year ago, he kicked his wife badly while sleeping and she had to go to the emergency room.  Another time, he choked her and she blacked out.  He and his wife had been sleeping in separate beds for the last six months.  The Veteran testified that the physical violence had recently started up and he now slept bound to the bed with a cargo strap.

The Veteran further reported experiencing disturbances in motivation, as he used to enjoy camping, white-water canoeing, mountain climbing, and traveling, but now he just sat around, watched television, and read.  In addition to his PTSD, the Veteran stated that he was currently diagnosed with depression and anxiety.  He experienced flashbacks of traumatic events in service and intrusive thoughts at least three to four times a month.  He believed his PTSD made him more inclined to fight, if triggered.

The Board finds that the evidence of record indicates a change in the severity of the Veteran's service-connected PTSD.  Additionally, the Veteran has asserted that he was provided with an inadequate examination in June 2015 and would prefer to be evaluated by a different VA examiner.  As such, the Veteran should be afforded a VA examination, with a VA examiner other than the June 2015 examiner, to determine the severity of current manifestations of his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA psychiatric examination, with an appropriate examiner, other than the examiner who conducted the June 2015 psychiatric examination, if possible, to determine the current nature and severity of his service-connected PTSD.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All relevant tests and studies should be undertaken.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




